DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,158,185 to Michael et al. (Michael).
Regarding claim 13, Michael teaches dishwasher (Fig. 1, generally), comprising: a wash tub (Fig. 1, part 10); a multi-level rack disposed in the wash tub and configured to support a plurality of utensils to be washed, the rack configured to move between loading and washing positions, and the rack including a bottom and a plurality of side walls, the bottom of the rack including lower and upper portions disposed at different elevations to define deep and shallow portions of the rack, the deep portion of the rack sized to receive taller utensils than the shallow portion of the rack, and the deep portion of the rack further defining an opening at least partially circumscribed by the upper portion of the bottom of the rack (Fig. 1, part 14); and a 

Allowable Subject Matter
Claims 1-8 and 24 are allowed.  Examiner will write up a full statement of reasons for allowance, should a Notice of Allowance be issued thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711